UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8203


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN ANDRE ALSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
District Judge. (5:06-cr-00200-D-1; 5:09-cv-00082-D)


Submitted:   September 30, 2010           Decided:   November 17, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Andre Alston, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shawn      Andre    Alston      seeks      to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.       2010)   motion. *       The   order      is   not    appealable        unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating         that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see     Miller-El     v.   Cockrell,        537   U.S.    322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that Alston has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

       *
       Alston does not contest the district court’s denial, in
the same order, of his motion to reduce his sentence under 18
U.S.C. § 3582(c)(2) (2006).



                                               2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3